DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Invention I, and species elections without traverse of 1) a patient 6 months to 9 years old, and 2) the treatments of claim 7, filed on 19 January 2021 are acknowledged.
Upon further consideration, the species election between a 6 months to 9 years old patient and an adult patient set forth in the last Office Action is withdrawn.  
  
Applicant’s preliminary amendment filed on 19 January 2021 is acknowledged and entered.  Following the amendment, claim 14 is amended.    
Currently, claims 1-20 are pending, and claims 1-7 and 9-17 are under consideration. Claims 8 and 18-20 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Priority acknowledgement
This application claims benefit of U.S. application 14/427,576, which is a national stage entry (371) of PCT/US2013/059529 with the international filing date of 09/12/2013, which claims benefit of U.S. provisional application 61/700,105, filed 09/12/2012, which is acknowledged.  

Specification 
Title: the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter: “1,900 pg/ml” recited in claims 9, 15 and 16.  See 37 CFR 1.75(d)(1). 

Rejections under 35 U.S.C. §101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon (including a product of nature), or an abstract idea), without significantly more. 
The independent claim 1 recites “[A] method for treating a patient suspected of having KLS or KD, comprising … quantifying an amount of sTNFRII present within the serum sample; if the amount of sTNFRII within the serum sample is 2 or greater standard deviations higher than a sTNFRII serum level in a control sample, determining … levels of two or more targeted serum analytes … comprise CCL1 and CxCL11; and if the patient expresses elevated levels of the two or more targeted serum analytes, administering to the patient a therapeutically effective treatment for KLS or KD”; and the independent claim 15 recites similar limitations.  Thus, the claims are directed to a law of nature or a naturally occurring correlation since the claimed method of treatment is based on the correlation between the level of recited biomarkers of sTNFRII, CCL1 and CxCL11 (and CCL2) in a biological sample and KLS or KD, and such a correlations exist in principle apart from any human action.  Additionally, this judicial exception is not integrated into a practical application (guiding a particular therapeutic regimen, for example).  Although claims 1 and 15 recite “administering … a therapeutically effective treatment for KLS or KD”, such is generic and merely suggest “apply it”, and it is unrelated to the judicial exception, i.e., the judicial exception is not used to guide a treatment in any way (for example), and a KLS or KD patient would be treated anyway regardless of the correlation. Therefore, claims 1-5 and 9-17 are patent ineligible.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite for the recitation “treating a patient suspected of having KLS or KD” (preamble) because it is unclear what it is meant, i.e., who is “a patient suspected of having KLS or KD”, and why a suspected (not diagnosed) patient should be treated with a treatment for KLS or KD.  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite for the recitation “if the patient expresses elevated levels of …, administering to the patient a therapeutically effective treatment for KLS or KD” (last two lines) because it is unclear whether such a patient is “a patient suspected of having KLS or KD” or a patient having KLS or KD.  Again, the metes and bounds of the claim cannot be determined.  The claim is further indefinite for the recitation “by performing or having performed an assay …” in line 8 because it is unclear what the difference is between “performing” and “having performed”, and why both are needed.  Deleting “having performed” is suggested.  Claim 15 is similarly indefinite.
Claim 3 is indefinite and confusing for the recitation “further comprising the step of administering a treatment that does not comprise … if … amount of sTNFRII within the serum sample indicative that the patient does not have KLS or KD” because it is unclear how such a claim or limitation is in any way related to a method treating a patient suspected of having KLS or KD of claim 1, from which claim 3 is dependent.  Claims 16 and 17 are similarly indefinite.  Cancelation of these claims is suggested.  
Claim 5 is indefinite for the recitation “at or between 6 months to 9 years old” because it is unclear what “at” is meant here; “at 6 months to 9 years old”?
Claim 7 is indefinite for the recitation “wherein the therapeutically effective treatment for KLS or KD comprises one or more of admitting the patient to the hospital, …” because it is unclear how “admitting the patient to the hospital” would constitute an “therapeutically effective treatment”.  
Claim 9 is indefinite for the recitation “at least about 1,900 pg/ml” because “at least” indicates a minimal value, whereas “about” can be more or less; thus, they are mutually exclusive.  
Claim 10 is indefinite for the recitation “wherein one or more of the steps of quantifying an amount of sTNFRII present within the serum sample …” because it is unclear what “one or more of the steps of quantifying” is meant as such is not indicated in claim 1, from which claim 10 is dependent.  
Claim 14 is indefinite and confusing for the recitation “providing a system for treating a patient suspected of having KLS or KD, the system comprising: a first set of one or more protein probes, … a second set of two or more protein probes, … a detector that monitors … a central processing unit …, and a user interface …” because it said entire system has nothing to do with treating a patient.  The claim is further indefinite and confusing for the recitation “each protein probe of the first set selectively binding at least sTNFRII” in lines 4-5 because it is simply unclear what “each protein probe … binding at least sTNFRII” is meant.  The limitation “each protein probe of the second set selectively binding at least one protein selected from a second group of CCL1, CCL2, and CxCL11” is similarly indefinite and confusing. 
Claim 15 is further indefinite for the recitation “wherein the three or more targeted serum analytes at least comprise CCL1, CCL2, and CxCL11 and elevated levels of at least two of the three or more targeted serum analytes indicates” because it is unclear whether (elevated levels of) “at least two” of the three or more means two of CCL1, CCL2 and CxCL11, or any two of the three or more.  The metes and bounds of the claim, therefore, cannot be determined.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 14 is encompasses the use of “protein probes” to the various factors recited (as “a first set of one or more protein probes, each protein probe of the first set selectively binding at least sTNFRII, a second set of two or more protein probes, each protein probe of the first set selectively binding at least one protein selected from a second group of CCL1, CCL2, and CxCL11, wherein at least a second protein probe of the second set selectively binds CCL1 and at least a third protein probe of the second set selectively binds CxCL11, …), which reads on any or all functional equivalents that bind to said molecules since there is no structure limitation of any kind recited for the “protein probes”.  However, the specification merely mentions the use of antibodies, and no 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, neither is disclosed in the specification.  Further, there is no way for one skilled in the art to predict the structure of a “protein probe”.  As such, the skilled artisan cannot envision the detailed chemical structure of the encompassed “protein probes”, therefore conception is not achieved regardless of the complexity or simplicity of making a “protein probe” (whatever it is).  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Based on the lack of any structural limitation; lack of species disclosed and the unpredictable nature of the invention, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of the “protein probes”.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the antibodies to the said molecules, but not the full breadth of the claim to “protein probes”, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanchard et al.  (Clin Infect Dis. 2003 Jan 1; 36(1):105-11); and in view of Pham et al. (Blood. 2009 Dec 10;114(25):5225-35); Cimaz et al. (17th Pediatric Rheumatology European Society Congress, September 9-12, 2010, meeting abstract P 096); and Takahashi et al. (Pediatr Rheumatol Online J. 2011 Sep 29;9(1):30).
Blanchard discloses the demonstration of immune activation with extremely high levels of soluble TNF-a receptor (sTNFaR)-II in a patients with AIDS and Kawasaki disease (KD)-like syndromes (KDLSs), and that a conjunctival biopsy of the patient demonstrated pathologic changes similar to those associated with acute KD in children, wherein serial measurements of sTNFaR-II revealed extremely high levels (>5000 pg/mL) (page 105, the sentence bridging the two columns; 2nd column, 2nd paragraph; and page 107, Table 1, for example), and the patient had fever; and was treated with IVIG and high-dose ASA (page 105, 2nd column, line 5; and 3rd paragraph, for example).  Additionally, Blanchard teaches that administration of high-dose intravenous g-globulin (IVIG) in conjunction with high-dose aspirin (ASA) is effective therapy that abrogates the inflammatory response and reduces the risk of aneurysm formation in most KD patients (page 105, 1st column, 1st paragraph, for example).  
Pham teaches that among primary autoimmune vasculitides such as Wegener granulamatosis, Kawasaki disease, and Henoch-Schonlein purpura, there is an association between antiendothelial cell antibodies (AECA) and disease status (page 5225, 2nd column, last paragraph); that recruitment of leukocytes to inflamed endothelium is a common pathway in endothelial damage, regardless of etiology (page 5231. 1st column, 1st paragraph), and many of the up-regulated cytokines were involved in monocyte recruitment (eg, CCL1/I-309, …, etc.), leukocyte recruitment or differentiation (eg, M-CSF, …, etc.), or in the generation of a proinflammatory state (page 5230, 2nd column, last sentence); and that upregulation of cytokines by activated endothelial cells that are involved in monocyte recruitment (CCL1, granulocyte macrophage colony stimulating factor, macrophage colony-stimulating factor) and generation of a proinflammatory state suggest mutually reinforcing mechanisms for facilitating monocyte extravasation at sites of endothelial Neu5Gc incorporation (page 5234, 1st column, 2nd paragraph, last sentence).  
Cimaz discloses that chemokines that orchestrate the migration of leukocytes in the context of inflammation and many other inflammatory mediators have been implicated in Kawasaki disease (KD) pathogenesis; and that a 28kD antigen called p28 (Streptococcus sanguinis variant) was previously found to be KD-specific and to specifically upregulate
the intracellular expression of the chemokines and inflammatory mediators: CXCL12/SDF1, CXCL11/I-TAC, PAI-1, MIP1, IL-8, TLR-4, cPLA2alpha, iPLA2beta, iPLA2gamma, sPLA2-IIA, PGAM1, S100A8, S100A9 (abstract).  Additionally, Cimaz teaches characterizing the expression induced by acute KD sera of the these chemokines and inflammatory mediators by co-culturing acute-phase sera from individual KD Italian patients with PBMC from healthy controls, further adding to each co-culture system either nothing, the p28, or one of four synthetic peptides (two of which from the same p28 antigen, one from S100A8, and one complement fH domain 9 variant); and evaluating the relative expression of mRNA using real time PCR; and demonstrates that the p28 recombinant antigen, and its epitope 1 up-regulated the expression of most of the molecules tested, and CXCL11/I-TAC (a ligand of CXCR3 previously involved in autoimmune diseases, and an angiogenesis related chemokine) relative expression
increased 50-fold after the addition of this synthetic peptide; and concluded that the study of mRNA up- or down-regulation used in this system might help in knowledge advancement in KD pathogenesis and in finding novel targets for therapy (abstract).
Takahashi teaches that Kawasaki disease (KD) is an acute febrile illness that manifests mainly in infancy and early childhood (page 2, 1st column, lines 1-2).  Note, infancy indicates the first year of life.  Additionally, Takahashi teaches a study of Kawasaki disease (KD) using an animal model (mouse) of KD, in which histological change of arteritis and reduction of inflammatory cytokines and chemokines were analyzed for a treatment evaluation, wherein 23 cytokines and chemokines including, among others, IL-13 and MCP-1 (CCL2) in the plasma of mice were assays with Bio-Plex; and that with IVIg treatment of KD model mice induced with CAWS, elevated proinflammatory cytokines IL-1a, TNF-, IL-10, IL-13, and MCP-1 were decreased (abstract; 3rd page, 1st column, 2nd paragraph; and 8th page, 1st column, 2nd paragraph, lines 11-13, for example).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to measure the serum levels of sTNFaR-II, CCL1 (I-309), CXCL11, and MCP-1 (CCL2) of a patient suspecting of having KD (an infant or a young child), for example) or KDLS with Bio-Plex assay (multiplex ELISA), for example, wherein the increased levels of these factors would be helpful in diagnosing KD or KDLS, following the teachings of Blanchard, Pham, Cimaz and Takahashi; and to treat the KD or KDLS patient with IVIG and/or ASA following the teachings of Blanchard.  The person of ordinary skill in the art would have been motivated to do so for facilitating the diagnosis of KD or KDLS, and for disease treatment, and reasonably would have expected success because Blanchard, Pham, Cimaz, Takahashi have taught elevated serum levels of these cytokines/chemokines in KD or KDLS patients; and Blanchard has demonstrated the successful treatment of the KDLS patient with IVIG and ASA.  With respect to claim 14, a complete ELISA assay including processing the result would necessarily include said “system”.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
With respect to claims 3, 16 and 17, they are unrelated to the method of treating KLS or KD, therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made not to treat said patient with the therapies for KLS or KD.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/10/21